Citation Nr: 9900538	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-27 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to a permanent and total 
disability rating for pension purposes based on willful 
misconduct.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. M. Flatley, Counsel







INTRODUCTION

The veteran had active service from August 1950 to March 
1951.  

The current appeal arose from an August 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to a permanent and total disability rating for 
pension purposes based on willful misconduct.

The Board of Veterans' Appeals (Board) typically does not 
address the issue of entitlement to a permanent and total 
disability rating for pension purposes on a finality basis.  
See 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1103 (1998).  In this case, the denial 
of the benefit, however, was based on a conclusion that the 
veterans disabilities were the result of willful misconduct.  
The analysis, therefore, focuses on the etiology of the 
veterans disability rather than the extent of the 
disability.  As such, the Board will address the claim on the 
basis of finality.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to a permanent and 
total disability rating for pension purposes based upon his 
period of active service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  



Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that new and material evidence has not been 
submitted to reopen a claim of entitlement to a permanent and 
total disability rating for pension purposes based on willful 
misconduct.  


FINDINGS OF FACT

1.  Entitlement to a permanent and total disability rating 
was denied by the regional office (RO) in a September 1976 
rating decision; the veteran was notified of the 
determination in September 1976 and no appeal was perfected 
therefrom.  

2.  Evidence submitted since the RO's September 1976 rating 
decision primarily includes clinical data revealing continued 
treatment for residuals of a gunshot wound to the abdomen and 
statements from the veteran.  

3.  The evidence received since the September 1976 decision 
does not bear directly and substantially upon the issue at 
hand, and by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the RO's September 1976 rating 
decision which denied entitlement to a permanent and total 
disability rating for pension purposes based on willful 
misconduct is not new and material, and the veterans claim 
is not opened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  38 
C.F.R. §§ 3.104a, 3.156 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. §§  
3.104(a), 20.1103.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary of the Department of Veterans Affairs (VA) 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, the credibility of 
the [new] evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  However, the United States Court of 
Veterans Appeals (Court) has also held that this presumption 
of credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).  

Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  The first 
step involves two questions:  (1) Is the newly presented 
evidence new (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it probative 
of the issues at hand?  Evans v. Brown, 9 Vet. App. 273 
(1996).  A third requirement for reopening imposed by the 
Court, that the evidence create a reasonable possibility of 
changing the outcome, has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  

Subsequent to Hodge, the Court held that any evidence found 
to be new and material under the more stringent Colvin test 
would also have been found to be material under the more 
flexible Hodge standard.  Fossie v. West, No. 96-1695 (U.S. 
Vet. App. Oct. 30, 1998).  The Court noted that Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence bears directly or substantially on 
the specific matter and is so significant that it must be 
considered to fairly decide the merits of the claim.  Id.  
The latter standard is in keeping with the regulatory 
language.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.  Godwin v. Derwinski, 1 Vet. App. 419 
(1990).  


Factual Background

The record shows that by a rating decision dated in September 
1976, entitlement to a permanent and total disability rating 
was denied by the RO.  The RO concluded at that time that the 
veterans disabilities were the result of injuries sustained 
due to his willful misconduct.  

The evidence of record at that time consisted of private 
medical records dated in 1974 and 1975 which show treatment 
such as post-operative transposition of the ulnar nerve and 
history of a gunshot wound to the lumbar spine in February 
1967, with epidural abscess in May 1967 and secondary ulnar 
palsy.  The diagnostic assessments recorded in October 1975 
were post-operative transposition of the ulnar nerve and post 
gunshot wound of the lumbar spine with cauda equina injury.  

An administrative decision issued by the RO in March 1976 
shows that for purposes of receiving VA benefits, the 
veterans discharge from service was under conditions 
considered to be honorable.  

A report of accidental injury dated in April 1976 shows that 
the veteran sustained a gunshot wound of the lumbar spine and 
abdomen.  In a statement dated in June 1976, the veteran 
stated that he had been shot in the stomach by a policeman 
after he returned blows initiated by the policeman.  He 
stated that racial tension was present during that time.  

In a June 1976 letter, the Deputy Chief of Police of the 
Dallas Police Department stated that in February 1967, the 
veteran was observed by a police officer with another 
unknown black male in the car, and as the officer 
approached the vehicle, the other male ran from the car.  The 
letter further states that the veteran got out of the car and 
approached the officer, hitting the officer in the face and 
grabbing his gun.  In the struggle for the weapon, the 
veteran was shot.  It was noted that inside of the veterans 
vehicle were three television sets associated with a business 
burglary committed earlier in the evening.  As a result of 
the arrest, the veteran was charged with Burglary Business 
House Nighttime, third offender habitual.  The veteran pled 
guilty and received a 6-year imprisonment sentence in October 
1968.  He was also charged with aggravated assault on a 
police officer, to which he pled guilty and received a 
sentence of 90 days and costs in September 1968.  

On examination of the musculoskeletal system during VA 
examination in April 1976, it was noted that the veteran had 
been shot in the abdomen in June 1967.  Atrophy of all 
muscles of the right lower extremity and approximately 1/3 of 
those on the left was found.  Reflexes were absent and motion 
was impaired.  The examiner commented that all 
musculoskeletal disabilities appeared to be secondary to the 
gunshot wound.  An x-ray study of the chest showed multiple 
rib fractures on the right and faint homogenous density with 
some linear markings in the right upper lobe, representing 
chronic disease.  Subsegmental atelectasis was present in the 
right lower lobe and chronic changes were present with 
pleural thickening in the right lower lobe.  The diagnosis 
was residuals of a gunshot wound of the abdomen and spinal 
cord.  

As noted above, the RO denied entitlement to pension benefits 
in a September 1976 rating decision, concluding that the 
veterans disabilities were the result of his willful 
misconduct.  

Subsequent to the ROs 1976 rating decision, evidence added 
to the record includes records of hospitalization at a 
private facility which show that the veteran was hospitalized 
in March 1988 with a history of a gunshot wound of the 
abdomen and that he underwent surgery at that time for 
stabilization of the spine.  The veteran required a second 
spinal surgery for release of scar tissue.  In 1982, the 
veteran related a fall in a bathtub to the development of 
gangrene in his left heel.  He was experiencing gradually 
increasing numbness of the lower extremities.  It was noted 
that in May 1986, the veteran fell at home and experienced 
severe pain in his back.  At that point, the veteran became 
paraplegic and was treated for osteomyelitis of the spine in 
1987.  A bone scan revealed results consistent with previous 
surgeries of the back and revealed no evidence of 
osteomyelitis.  

The veterans medical history was noted to include peptic 
ulcer disease and pedal edema.  No abnormalities were noted 
on examination.  During hospitalization, the veteran 
underwent posterior fusion, uncomplicated with the exception 
of postoperative fever and anemia secondary to blood loss.  
He also underwent anterior fusion.  The diagnostic assessment 
was anterior spinal fusion, thoracoabdominal approach.  

Private hospital records dated in May and June 1994 show that 
the veteran was hospitalized on two occasions.  On the first 
occasion, he had a three-week history of fever and chills.  A 
history of anemia and chronic urinary tract infections was 
also noted.  Hospital records generally include the results 
of an x-ray study of the chest, which revealed old 
inflammatory changes in the right lower lung field, with no 
evidence of acute pulmonary process and no change since 
January 1989.  An x-ray study of the cervical and thoracic 
spine revealed evidence of previous thoracic spine surgery, 
degenerative changes of the cervical-thoracic spine with 
previous trauma to the right ribs and clavicle, and increased 
density of the bone structures.  

The diagnoses were urinary tract infection, urosepsis, 
including as probably secondary to bladder outlet 
obstruction.  

Private medical records dated from 1994 to 1996 show 
treatment for disabilities including sacral and right ischial 
decubitus ulcers, right hydrocele, probably secondary to poor 
nutritional state, right epididymo-orchitis, chronic right 
hydrocele, hydrocele on the left.  An x-ray of the pelvis 
shows partial bone destruction of the left ischium in an area 
where a deep decubitus ulcer is present.  The symphysis was 
fused, likely the result of a prior infection.  An x-ray 
study of the left femur showed a comminuted fracture of the 
proximal shaft of the femur just below the lesser trochanter.  
A decubitus ulcer over the right ischium and sacrum was also 
demonstrated.  

In July 1994, the veteran sought treatment after falling from 
his bed onto his left hip.  A subtrochanteric left femur 
fracture was found.  An x-ray study of the shoulders 
conducted in August 1994 showed degenerative joint disease 
with spurs projecting off of the glenoid articular rims.  An 
echogram conducted in December 1994 showed a globally 
enlarged right epididymis with increased flow, most 
compatible with epididymitis, normal right testicle, with the 
exception of a mild amount of mass effect on the inferior 
pole, likely secondary to inflammation in the epididymal 
tail, bilateral hyroceles, normal left testicle and 
epididymis.

A private physicians statement dated in May 1996 notes that 
the veteran sustained a gunshot wound to the abdomen and that 
he was paraplegic at T10 and was confined to a wheel chair.  
The diagnoses were paraplegia, chronic pain syndrome, and 
Stage 4 decubitus.  Restrictions of the spine, trunk and neck 
were present, attributable to paraplegia at T10 and spinal 
instability.  

A letter from a private physician dated in October 1996 
reflects that the veteran had multiple medical problems, 
including paraplegia, stage 4 decubitus.  It was noted that 
he was wheelchair bound and needed 24-hour care.  A September 
1997 letter from a private physician notes that the veteran 
was undergoing treatment for a Stage IV sacral ulcer.  

In a statement received in October 1997, the veteran implied 
that he sustained a gunshot wound to the abdomen in 1966 when 
a police officer made racist comments to him at a lunch 
counter and threatened to whip the veterans head.  When 
the veteran refussed [sic] to let that happen, he 
sustained a gunshot wound to the abdomen.  

On VA examination in January 1998, it was noted that 
available records had been reviewed.  The examiner commented 
that the veteran had sustained a gunshot wound of the abdomen 
in 1966, followed by surgery for stabilization of the spine.  
In 1976, the veteran required a second surgery for relief of 
scar tissue.  In 1882 (presumably 1982), he fell in the 
bathtub, which was followed by increased numbness in the 
lower extremities.  It was also noted that in 1986, he fell 
at home and became paraplegic.  Subsequent treatment for 
osteomyelitis, posterior fusion of the spine and decubitus 
ulcers.  The veteran reported that he was not being treated 
for any other disabilities not related to his spinal injury.  
It was noted that the veteran was incontinent of urine and 
had a condom catheter.  At the time, he was reportedly 
incontinent of stool as well.  The veteran was not being 
treated for any other conditions.  

After evaluation, the VA examiner commented that there were 
no other significant medical problems that were unrelated 
to his paraplegia.  The decubitus ulcers were secondary to 
his paraplegia and were the result of pressure from sitting 
or lying for a prolonged period of time.  The veteran denied 
treatment for any other unrelated disabilities.  


Analysis

In 1976, the RO determined that the initial injury was the 
result of the veterans willful misconduct, and therefore 
barred him from receiving pension benefits based upon 
disability incurred as a result of that injury.  That 
determination became final, and as noted above, the veterans 
claim will be reopened only upon the submission of new and 
material evidence.  



In order to determine whether new and material evidence has 
been presented, the Board must analyze the evidence of record 
prior and subsequent to the September 1976 rating decision 
wherein the RO denied entitlement to pension benefits based 
on the willful misconduct of the veteran.  

At the time of the ROs 1976 decision, the veteran had 
submitted a statement indicating that a policeman initiated a 
physical confrontation with him and that when the veteran 
returned the blow, the policeman shot him in the stomach.  
The official record of the incident as reported by the Deputy 
Chief of Police in Dallas states that the veteran struck the 
police officer and attempted to take his gun and that in the 
ensuing struggle for the gun, the gun went off, causing the 
veteran to be shot in the stomach.  The report further shows 
that the veterans car contained stolen items and that he 
later pled guilty to the burglary of those items and to 
assault on a police officer.  The RO, as noted above, 
concluded that the injuries sustained by the veteran were the 
result of his willful misconduct.  

Clinical data at that time essentially showed that the 
veteran sustained a gunshot wound to the abdomen and spinal 
cord, with resulting disability of the lower extremities.  
The record contains ample evidence that the veterans 
paraplegia is the result of the gunshot wound.

Clinical evidence submitted since the ROs 1976 determination 
consists of additional medical records which show treatment 
for a variety of symptoms and disabilities, determined to be 
attributable to the veterans paraplegia.  Most recently, the 
VA examiner stated that the veteran experienced no 
significant disability that was unrelated to his paraplegia.  
The veteran denied treatment for unrelated disabilities.  

The aforementioned evidence is new, in that it shows 
additional disability than that demonstrated previously and 
is not cumulative of other evidence of record.  The clinical 
evidence, however, is not relevant and probative of the issue 
at hand.  




It essentially consists of data which reveal continued 
treatment for disability stemming from the injuries sustained 
by the veteran in the 1967 shooting incident.  It does not 
tend to show that the veteran he is mentally impaired or that 
he is physically impaired as a result of disability other 
than that related to the 1967 shooting incident.  
Accordingly, the evidence is not considered material in 
keeping with the regulatory criteria or current case law.  

With respect to non-clinical data, the evidence presented by 
the veteran since the September 1976 rating decision consists 
primarily of his statements, including an October 1997 
statement in which he states that the shooting occurred in 
1966 at a lunch counter and was the culmination of a racist 
exchange initiated by a police officer.  In this regard, the 
Board points out that while evidence presented in an attempt 
to reopen a claim is presumed to be true, the principles 
enunciated by the Court in Justus do not require the VA to 
consider patently incredible evidence to be credible.  See 
Duran, 7 Vet. App. 216.  

In this case, the veterans statement blatantly contradicts 
evidence related to the shooting incident which was 
previously of record and which was recorded more 
contemporaneously with the occurrence of the event.  The 
Board considers the veterans statement, therefore, to be 
patently false and untrue.  See Duran, 7 Vet. App. 216.  As 
such, it is not afforded the presumption of credibility in 
this instance.  

The veteran has presented no evidence to which the 
presumption would attach that tends to refute information 
provided by the Dallas Police Department that the shooting 
incident in 1967 was the result of the veterans assault on a 
policeman.  The Board emphasizes that evidence of record 
prior to 1976 shows that the veteran was imprisoned for 
crimes that were essentially related to the shooting.  He has 
presented no evidence to indicate otherwise.  


Although the non-clinical evidence, therefore, is new, in 
that it was not previously of record and is not cumulative of 
other evidence of record, it is not material.  The non-
clinical evidence is not relevant and probative of the 
shooting incident that caused the veterans disabilities.  In 
short, evidence which may be presumptively accepted as 
credible has not been presented to indicate that the shooting 
incident in 1967 which caused the veterans disabilities was 
not the result of his willful misconduct.  

As a whole, therefore, the evidence added to the veterans 
file since the ROs 1976 rating decision does not alter the 
state of the record.  In essence, the data continue to show 
that the veteran is disabled due to a gunshot wound to the 
abdomen that occurred as a result of his willful misconduct.  
The Board notes the incidental finding in the record that 
degenerative joint disease is present in the shoulders.  No 
evidence has been presented, however, to show that the 
disability is attributable to a disorder other than the 
veterans residuals of a gunshot wound.  Further, the Board 
stresses that the most recent VA examiner stated that the 
veteran had no other significant medical problems that 
were unrelated to his paraplegia.  The veteran denied 
treatment for other unrelated disabilities.  Accordingly, the 
Board concludes that an incidental finding with respect to 
the shoulders, while new, is not material to reopen the 
claim.  The evidence does not tend to show that the veteran 
is disabled as a result of disability unrelated to the 
gunshot wound.  

In summary, the evidence presented since the 1979 rating 
decision is not relevant and probative to the issue of 
whether the veteran experiences disability which would render 
him eligible for pension benefits.  He has presented no 
evidence to establish that he experiences impairment as a 
result of disabilities unrelated to the gunshot wound to the 
abdomen.  Accordingly, his claim is not reopened.  

The Board stresses that while the RO initially reviewed the 
case under a new and material standard, the most recent 
supplemental statement of the case indicates that the RO 
conducted a de novo review of the claim.  In light of the 
previous final decision, however, the Board must address the 
finality issue.  

In so doing, as indicated above, the Board has concluded that 
the claim is not reopened.  The veteran is not prejudiced by 
the different standard of review used by the Board, however, 
as the veterans case received a greater review by the RO 
than was warranted.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to a permanent and total disability 
rating for pension purposes based on willful misconduct, the 
appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
